Exhibit 10.1

MANAGEMENT OPERATING AGREEMENT

This MANAGEMENT OPERATING AGREEMENT (“Management Agreement” or “Agreement”) is
made and entered into this 19th day of December, 2011 (the “Effective Date”), by
and among WCA Waste Corporation, a Delaware corporation (“WCA Parent”), WCA of
Massachusetts, LLC, a Massachusetts limited liability company (“WCA
Massachusetts”), WCA of Ohio, LLC, an Ohio limited liability company (“WCA
Ohio”), Sunny Farms Landfill, LLC, an Ohio limited liability company (“SF”),
Champion City Recovery, LLC, a Massachusetts limited liability company (“CC”),
Boxer Realty Redevelopment, LLC, a Massachusetts limited liability company
(“BR”), New Amsterdam and Seneca Railroad Company, LLC, an Ohio limited
liability company (“NA”) (WCA Massachusetts, WCA Ohio, SF, CC, BR, and NA are
herein collectively referred to as the “WCA Subs”), and Live Earth LLC, a
Delaware limited liability company (“LE”) and Live Earth Funding, LLC, an Ohio
limited liability company (“LEF”) (LE and LEF are collectively referred to
herein as “Live Earth”) (WCA Parent, WCA Subs and Live Earth are collectively
referred to hereinafter as the “Parties”). All capitalized terms used but not
defined herein shall have the meaning ascribed thereto in that certain Equity
Interest and Asset Purchase Agreement dated December 9, 2009 (the “Live Earth
Agreement”), by and among WCA Parent, WCA Subs, and LE, as amended by Amendment
No. 1 to the Live Earth Agreement dated December 16, 2010 and further amended by
Amendment No. 2 to Live Earth Agreement dated the date hereof.

RECITALS

WHEREAS, WCA of Ohio owns all of the issued and outstanding membership interests
of SF and SF is permitted to operate a solid waste management facility, under
the name of Sunny Farms Landfill, in Fostoria, Ohio (hereinafter referred to as
the “Landfill”); and

WHEREAS, WCA of Massachusetts owns all of the membership interests of WCA Ohio,
CC, BR and SF; and

WHEREAS, CC owns and is permitted to operate the Champion City recovery and rail
transfer facility located in Brockton, Massachusetts (hereinafter referred to as
the “Champion City Facility”); and

WHEREAS, CC operates the Stoughton Transfer Station and Recycling Station
located in Stoughton, Massachusetts (the “Stoughton Facility”) pursuant to that
certain Operating Agreement dated February 11, 2011, between CC and Stoughton
Recycling Technologies, LLC, a Delaware limited liability company (“SRT”);

WHEREAS, WCA Parent and the WCA Subs desire to hire, engage and retain Live
Earth to manage the day-to-day business operation of the Landfill, the Champion
City Facility and the Stoughton Facility, all pursuant to the terms and
conditions set forth in this Management Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the promises, covenants and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, do agree as follows:

TERMS AND PROVISIONS

 

  1. Term. This Management Agreement shall become effective as of the Effective
Date and shall continue in full force and effect until such time as the earliest
to occur of (i) the achievement of Earn-Out 2 (as defined in the Live Earth
Agreement and acknowledged herein) and (ii) December 31, 2012 (the “Term”).

 

  2. Ownership. It is expressly understood and acknowledged by the Parties that,
at all times, SF shall own the Landfill, CC shall own the Champion City
Facility, and SRT shall own the Stoughton Facility. The Landfill, the Champion
City Facility, the Stoughton Facility, and any Acquired Business (as defined
below) are referred to herein, individually, as a “Managed Facility” and,
collectively, as the “Managed Facilities.”

 

  3. Management and Operations.

 

  a. Daily Operations. During the Term, Live Earth shall have the right and
responsibility to manage the day-to-day business operations of the Managed
Facilities, in accordance with Applicable Laws and Permits and the provisions of
this Management Agreement.

 

  b. Rates and Terms. Subject to the prior approval of WCA Parent, Live Earth
shall establish all rates, fees, deductions, discounts, credits, and allowances
in connection with the Managed Facilities.

 

  c. Revenues and Expenses. The applicable WCA Sub shall be exclusively entitled
to all revenues from the Managed Facilities, and shall be solely responsible for
paying all expenses associated with the operation and maintenance of the Managed
Facilities, including payment of all taxes associated therewith.

 

  d. Title to Waste and Acceptable Waste. The applicable WCA Sub shall retain
sole title to all acceptable waste accepted at the Managed Facilities. Live
Earth shall not accept title to waste or materials that is unacceptable or
hazardous waste regardless of whether the unacceptable waste is unloaded. Title
to unacceptable waste shall at all times remain vested in the generator thereof
whether or not unloaded.

 

  e. Operating Rules. Live Earth shall have the right to make, amend and enforce
reasonable rules and regulations concerning the operation of the Managed
Facilities; provided, however, Live Earth may not materially alter any provision
of any Permits governing any Managed Facility without the prior consent of WCA
Parent.

 

2



--------------------------------------------------------------------------------

  4. Maintenance of Permits; Compliance with Laws. The WCA Parties shall be
solely responsible for the costs incurred in obtaining and maintaining any
permits, consents, approvals or authorization necessary to operate the Managed
Facilities; provided, however, Live Earth and its officials, members, employees,
agents and representatives shall reasonably cooperate with the WCA Parties in
order for the WCA Parties to secure and maintain such permits, consents,
approvals and authorizations (“Permits”). Live Earth shall at all times during
the Term, at the applicable WCA Subs’ cost and expense, cause the respective
Managed Facilities to comply with all covenants, conditions and restrictions of
record, and all laws, rules, orders, statutes, consents, judgments, ordinances,
requirements and regulations of any applicable governmental, public, or
quasi-public authorities now or hereafter in any manner affecting the respective
Managed Facilities or the use thereof (“Applicable Laws,” which terms as used
herein shall include, but not be limited to, Environmental Laws as defined
below) and each of the Permits under which the Managed Facilities are authorized
to conduct operations. The WCA Subs agree to comply with all Applicable Laws
with respect to its ownership of SF and CC and agrees to make reasonable efforts
to assist Live Earth in maintaining compliance with all Applicable Law.

 

  5. Compensation and Consideration. The compensation and consideration for this
Management Agreement shall be the contingent rights and benefits that Live Earth
and certain other interested parties have in achievement of Earn-Out 1 and/or
Earn-Out 2. Accordingly, Live Earth hereby acknowledges and agrees that it shall
not be entitled to any other or further compensation under this Management
Agreement.

 

  6. Acquisitions. The acquisition of any assets or equity interests of any
other business by any of the WCA Subs during the Term of this Agreement
(“Acquired Business”) shall require the approval of the WCA Parent and Live
Earth, which approval shall not be unreasonably withheld. EBITDA resulting from
the acquisition of any Acquired Business shall be excluded from the EBITDA
calculation for Earn-Out purposes. The Parties shall use their good faith best
efforts to determine any reduction to EBITDA as such term is defined in the Live
Earth Agreement after giving affect to the acquisition of any Acquired Business.

 

  7. Acknowledgement of Applicable EBITDA and Earn-Outs. For purposes of the
earn-out provisions of Section 2.2 of the Live Earth Agreement, the Parties
acknowledge and agree as follows: (i) the determination of EBITDA for the Live
Earth Business is inclusive of the EBITDA and related items attributable to the
operation of the Stoughton Facility by CC with the understanding that the
Stoughton Operating Agreement shall be treated as operating lease for purposes
of this provision; (ii) if the Live Earth Business earns $6.25 Million in EBITDA
for any four consecutive fiscal quarters up to and including the fiscal quarter
ending December 31, 2012, then the Escrow Agent shall, subject to Section 2.4 of
the Live Earth Agreement, distribute (A) 777,778 of the Earn-Out Shares to HBK
Master Fund L.P, a Delaware limited partnership, and (B) 777,778 of the Earn-Out
Shares to LEF (“Earn-Out 1”); and (iii) if on or before December 31, 2012, the
Live Earth Business achieves $7.0 Million in EBITDA for any four consecutive
fiscal quarters, then the Escrow Agent shall, subject to Section 2.4 of the Live
Earth Agreement, distribute 444,444 of the Earn-Out Shares to Brian
Fenwick-Smith (“Earn-Out 2”).

 

3



--------------------------------------------------------------------------------

  8. Capital Expenditures. Live Earth shall be responsible for undertaking the
capital expenditures for the Managed Facilities as reflected in the capital
expenditure budget for 2012 as approved by WCA Parent; however, no capital
expenditures shall be made or undertaken by Live Earth without the prior consent
of WCA Parent, which consent shall not be unreasonably withheld. The WCA Parties
shall be solely responsible for all costs and expenses associated with all
capital expenditures for the Managed Facilities.

 

  9. Employees of Managed Facilities. The employees and other personnel who work
at and conduct the operations of the Managed Facilities shall at all times
remain employees of the WCA Parties.

 

  10. Default. In the event of a breach of any terms or conditions of this
Management Agreement by Live Earth, WCA Parent may terminate this Agreement upon
ten (10) days prior written notice of such termination to Live Earth; provided,
however, that WCA Parent shall first provide Live Earth with written notice
describing the alleged breach and a period of fifteen (15) days to cure such
breach, provided that if such cure is not reasonably capable of being cured
within that fifteen (15) day period, and Live Earth is diligently pursuing the
cure of such breach, Live Earth shall have a reasonable time thereafter, not to
exceed an additional thirty (30) days, to cure such breach.

 

  11. Assignment. Notwithstanding anything contained herein to the contrary,
Live Earth shall have no right to assign this Management Agreement and/or to
permit any other person to manage the operations of any of the Managed
Facilities.

 

  12.

Environmental Laws. “Environmental Law(s)” means any and all federal, state and
local laws, ordinances, rules, regulations, operational memoranda,
interpretations and orders of courts or administrative agencies or authorities
relating to pollution, contamination, preservation, protection or cleanup of the
environment (including, without limitation, ambient air, surface water, ground
water, land surface, wildlife, wetlands and subsurface strata), including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended; the Solid Waste Disposal Act, as amended
(“RCRA”); the Atomic Energy Act of 1954, as amended; the Hazardous Materials
Transportation Act, as amended; the Toxic Substances Control Act, as amended;
the Pollution Prevention Act of 1990, as amended; the Emergency Planning and
Community Right to know Act, as amended; the Clean Air Act, as amended; the
Clean Water Act, as amended; the Oil Pollution Act of 1990, as amended; the Safe
Drinking Water Act, as amended; the Occupational Safety and Health Act, as
amended; all regulations promulgated under any of the foregoing from time to
time; and any and all other laws, rules and regulations relating to (a) improper
use or treatment of wetlands, pinelands or other protected land or wildlife;
(b) noise; (c) pollution, contamination, preservation, protection,
decontamination, remediation or clean-up of the air, surface water,

 

4



--------------------------------------------------------------------------------

  groundwater, soil or protected lands; (d) exposure of persons or property to
Polluting Substances and the effects thereof; (e) the release, threatened
release, generation, extraction, mining, presence, manufacture, processing,
distribution in commerce, use, handling, discharge, recycling, management,
transfer, transportation, treatment, storage, Disposal or remediation of
Polluting Substances; (f) the implementation of spill prevention and/or disaster
plans relating to Polluting Substances; or (g) maintaining, disclosing or
reporting information to governmental authorities or any third party under any
Environmental Law, including all state laws in all jurisdictions in which any
Company’s Business Facilities or other operations are located regulating the
foregoing. Notwithstanding the foregoing, if any Environmental Law is amended
prior to the Closing so as to broaden the meaning of the term defined in it,
such broader meaning shall apply subsequent to the effective date of such
amendment. Any specific references to a law shall include any amendments to it
promulgated from time to time.

 

  13. Miscellaneous.

 

  a. Further Acts/Approvals. The parties to this Management Agreement agree to
perform any further acts and to execute and deliver any instruments or documents
that may be necessary or reasonably deemed advisable to carry out the purposes
of this Management Agreement. When any consent or approval is required of by
either party as to any matter pertaining to this Management Agreement or the
Landfill, such consent or approval shall not be unreasonably withheld, and such
consent or approval (or specific reason for not granting consent or approval)
shall be given to any other party in a prompt and timely manner.

 

  b. Section Headings. The section headings contained in this Management
Agreement are inserted for convenience of reference only and shall not affect
the meaning or interpretation of this Management Agreement.

 

  c. Time of the Essence. Time is of the essence of this Management Agreement
and of all provisions hereof.

 

  d. Governing Law. This Management Agreement shall be construed and enforced in
accordance with the laws of the State of Ohio. EACH OF THE PARTIES HERETO
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT TO ANY LITIGATION ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS MANAGEMENT AGREEMENT OR ANY EXHIBIT HERETO, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING OR STATEMENTS (WHETHER VERBAL OR WRITTEN) MADE BY
THE PARTIES HEREIN.

 

  e.

Enforceability. If any term or provision of this Management Agreement, or the
application thereof to any person or circumstances, shall to any extent be
invalid or unenforceable, the remainder of this Management Agreement, or the
application of such term or provision to persons or circumstances other than
those to which it is held invalid or unenforceable, shall not be affected
thereby, and

 

5



--------------------------------------------------------------------------------

  each term and provision of this Management Agreement shall be valid and be
enforced to the fullest extent permitted by law. Further, if any term(s) in this
Management Agreement is held by a court to be unenforceable and/or overbroad,
the parties acknowledge and agree that the defective term(s) shall be modified
to the minimum extent necessary to comply with applicable law(s).

 

  f. Entire Agreement. This Management Agreement contains the entire agreement
and understanding of the parties and supersedes all prior negotiations and
agreements regarding the subject matter hereof. This Management Agreement may be
amended and modified only in writing by an instrument signed by the parties
hereto.

 

  g. Waiver. No failure or delay of either party to exercise any right or power
hereunder, or to insist upon strict compliance herewith, and no course of
dealing, custom or practice at variance with any term hereof shall constitute a
waiver by either party of its right to demand strict compliance hereof by the
other party.

 

  h. No Joint Venture. SF is the owner of the Landfill, CC is the owner of the
Champion City Facility, and CC is designated contract operator of the Stoughton
Facility. Neither this Management Agreement nor the relationship between the
Parties is intended to, nor shall ever be construed as, creating a legal
partnership or joint venture by and between the Parties.

 

  i. Counterparts. This Management Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and any of which shall
be deemed to be complete in itself and be admissible into evidence or used for
any purpose without the production of the other counterparts. Any such
counterpart may be delivered by facsimile or e-mail (in .pdf format).

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Management Agreement as
of the date first above written.

 

  WCA WASTE CORPORATION  

/s/ Charles A. Casalinova

  By: Charles A. Casalinova   Its: Senior Vice President & Chief Financial
Officer     WCA OF MASSACHUSETTS, LLC  

/s/ Michael A. Roy

  By: Michael A. Roy   Its: Vice President & Secretary     WCA OF OHIO, LLC  

/s/ Michael A. Roy

  By: Michael A. Roy   Its: Vice President & Secretary     SUNNY FARMS LANDFILL,
LLC  

/s/ Michael A. Roy

  By: Michael A. Roy   Its: Vice President & Secretary     CHAMPION CITY
RECOVERY, LLC  

/s/ Michael A. Roy

  By: Michael A. Roy   Its: Vice President & Secretary     BOXER REALTY
REDEVELOPMENT, LLC  

/s/ Michael A. Roy

  By: Michael A. Roy   Its: Vice President & Secretary

 

7



--------------------------------------------------------------------------------

 

NEW AMSTERDAM AND SENECA

RAILROAD COMPANY, LLC

 

/s/ Michael A. Roy

  By: Michael A. Roy   Its: Vice President & Secretary     LIVE EARTH LLC  

/s/ Christopher M. Valerian

  By: Christopher M. Valerian   Its: Managing Member     LIVE EARTH FUNDING, LLC
 

/s/ Daniel J. Clark

  By: Christopher M. Valerian   Its: Managing Member  

/s/ Gregory J. Skoda

 

By: Gregory J. Skoda, as trustee of Gregory

  J. Skoda Revocable Trust

  Its: Managing Member

 

8